 Case 3:19-cv-01125-NJR Document 36 Filed 04/24/20 Page 1 of 6 Page ID #190



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TRENTON SPENCE,

                   Plaintiff,

 v.                                           Case No. 3:19-CV-1125-NJR

 MARLIN ROBB, DIANA WORMAN,
 DIETRICH UNIT #30 SCHOOLS, AND
 NEOGA CUSD #3,

                   Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Dismiss filed by Defendant Neoga CUSD

#3 (“Neoga”). For the reasons set forth below, the Court denies the Motion to Dismiss.

                            FACTUAL AND PROCEDURAL BACKGROUND

       This action arises out of an alleged incident of sexual abuse perpetrated by

Defendant Marlin Robb (“Robb”) against Plaintiff Trenton Spence (“Spence”) while Robb

was employed as a substitute teacher by Defendant Dietrich Unit #30 Schools (“Dietrich”)

(Doc. 1 at 5–8).

       Robb was an employee of Neoga prior to his employment by Dietrich. Spence

alleges that while employed by Neoga, Robb was accused of “inappropriate behavior” or

“sexually abusing at least one minor student” (Id. at 3). Neoga, according to Spence, was

aware of these allegations and terminated Robb as a result (Id. at 4). Spence alleges that

Neoga had a legal obligation to inform “law enforcement or other civil authorities” of




                                      Page 1 of 6
 Case 3:19-cv-01125-NJR Document 36 Filed 04/24/20 Page 2 of 6 Page ID #191



allegations of sexual abuse and similar inappropriate behavior such as those made

against Robb and that Neoga employees failed to do so (Id. at 23). Through this failure,

Spence alleges, Neoga breached its duty to students and minor children and engaged in

willful and wanton conduct or negligence (Id. at 23–26).

       After being terminated by Neoga, Robb was at some point hired by Dietrich (Id.).

Spence alleges alternatively that either Neoga did inform Dietrich of the allegations of

sexual abuse against Robb and that Dietrich hired Robb anyway (Id. at 4–5), or that Neoga

failed to inform Dietrich of the allegations (Id. at 24).

                                         LEGAL STANDARD

       In addressing a motion to dismiss for failure to state a claim on which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court must assess

whether the complaint includes “enough facts to state a claim to relief that is plausible on

its face.” Khorrami v. Rolince, 539 F.3d 782, 788 (7th Cir. 2008) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007)).

       The Court of Appeals for the Seventh Circuit has clarified that, even after Twombly,

courts must still approach Rule 12(b)(6) motions by construing the complaint in the light

most favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008)).




                                         Page 2 of 6
 Case 3:19-cv-01125-NJR Document 36 Filed 04/24/20 Page 3 of 6 Page ID #192



                                             ANALYSIS

   A. Applicable Law

       An Illinois common law action for negligence requires a plaintiff to plead facts

sufficient to indicate (1) the existence of a duty of care owed by the defendant to the

plaintiff; (2) a breach of that duty; and (3) an injury proximately caused by that breach.

Calles v. Scripto-Tokai Corp., 864 N.E.2d 249, 263 (Ill. 2007). Willful and wanton conduct in

Illinois common law is not a separate tort, but rather an aggravated form of negligence,

which requires the plaintiff to show all of the elements of negligence as well as a

deliberate intent to harm the plaintiff or conscious disregard for the plaintiff’s welfare.

Doe-3 v. McLean County Unit Dist. No. 5 Bd. of Dirs., 973 N.E.2d 880, 887 (Ill. 2012).

       In determining whether to impose a duty upon a defendant, a court should look

to “whether a plaintiff and a defendant stood in such a relationship to one another that

the law imposed upon the defendant an obligation of reasonable conduct for the benefit

of the plaintiff.” Id. at 888 (citations omitted). In Illinois, courts have held that an

affirmative duty to protect another from an unreasonable risk of physical harm will arise

only in the context of a recognized “special relationship.” Id. No special relationship exists

between a school district and students of a different school district. Id.

       Even in the absence of such a special relationship, however, school districts have

still been found to owe a duty to students of other school districts where they gave

inaccurate information in response to an inquiry about a former teacher’s employment

history. Id. at 889. In its holding in Doe-3, the Illinois Supreme Court noted that the

defendant school district had taken an affirmative action in filling out an employment


                                        Page 3 of 6
 Case 3:19-cv-01125-NJR Document 36 Filed 04/24/20 Page 4 of 6 Page ID #193



verification form, thus assuming a duty to students of the inquiring school district to

ensure that the information provided was accurate.

       Schools and educational personnel are obligated by Illinois law to report

allegations of sexual abuse of children. E.g., 325 ILCS 5/4. However, Illinois courts have

generally found that those provisions do not give rise to a private cause of action for

failure to report and that they do not give rise to any duty to third parties. E.g., Varela v.

St. Elizabeth’s Hosp. of Chi., Inc., 867 N.E.2d 1, 11–13 (Ill. App. Ct. 2006).

       Separate from the question of duty, the Illinois Local Governmental and

Governmental Employees Tort Immunity Act provides a defense for public entities like

Neoga in certain situations, stating that a “local public entity is not liable for an injury

resulting from an act or omission of its employee where the employee is not liable,” and

that “a public employee serving in a position involving the determination of policy or the

exercise of discretion is not liable for an injury resulting from his act or omission in

determining policy when acting in the exercise of such discretion even though abused.”

745 ILCS 10/2-109, 10/2-201. But that provision has been held to apply only to conduct

that is merely negligent, and it does not immunize willful and wanton conduct. Doe-3,

973 N.E.2d at 893. Furthermore, to be entitled to immunity even for negligent acts a public

entity must show that its acts were an exercise of discretion and policy determination,

rather than a merely “ministerial” act, such as “those which a person performs on a given

state of facts in a prescribed manner, in obedience to the mandate of legal authority, and

without reference to the official’s discretion as to the propriety of the act.” Trtanj ex rel.

State Farm Fire & Cas. Co. v. City of Granite City, 884 N.E.2d 741, 749 (Ill. App. Ct. 2008). To


                                          Page 4 of 6
 Case 3:19-cv-01125-NJR Document 36 Filed 04/24/20 Page 5 of 6 Page ID #194



the extent that school districts and their employees are required to report instances of

child sexual abuse, providing such information would be a ministerial act, not a

discretionary one, and thus immunity would not apply.

    A. Discussion

      As stated, because Neoga and its employees were legally required to report

credible allegations of child sexual abuse perpetrated by teachers, it is not entitled to

immunity even for claims of negligent action and still less so for wanton and willful

conduct.

      To bring a claim either for negligence or wanton and willful conduct, however,

Spence must still plead facts that would show a duty owed to him by Neoga. Spence

appears to have advanced two alternative theories for this duty: first, he asserts that

Neoga failed to report the prior instance of sexual abuse to law enforcement in violation

of its legal obligations, and thus acted negligently or wantonly regardless of whether it

notified Dietrich. As discussed, however, Illinois laws requiring reporting of child abuse

do not establish a duty to third parties like Spence, so this allegation falls short of

presenting a viable claim.

      In the alternative, Spence argues that Neoga failed to notify Dietrich of the prior

instance of sexual abuse, and Neoga’s undertaking to verify Robb’s employment history

created a duty to Spence which was breached when Neoga failed to report the prior

sexual abuse allegations against Robb. In relevant aspects, this mirrors the fact pattern

seen in Doe-3 and thus presents a valid claim. If Neoga was obligated to provide details

of Robb’s employment or voluntarily undertook to provide such details, then it took on


                                      Page 5 of 6
 Case 3:19-cv-01125-NJR Document 36 Filed 04/24/20 Page 6 of 6 Page ID #195



a duty to students such as Spence, which would have been breached if it failed to mention

the prior allegations against Robb. Accordingly, Spence’s claim may proceed on this

theory, and Neoga’s motion is denied.

                                         CONCLUSION

       For the reasons set forth above, the Court DENIES Neoga’s Motion to Dismiss

(Doc. 28).

       IT IS SO ORDERED.

       DATED: April 24, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 6 of 6
